DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes DUAL DAMASCENE WITH SHORT LINER

Claim Objections
Claim 20 does not end in a period.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zierath, US 2013/0270703. Claims 19 and 24-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zierath, or alternatively are rejected under 35 U.S.C. 103 as being unpatentable over Zierath.

Claim 15: Zierath discloses
a metal wire; 
a via (“Via”) below and in electrical contact with the metal wire; 
and a liner (“diffusion barrier”) positioned along vertical sidewalls of the metal wire, 
wherein a height of the liner is less than a height of the metal wire.

    PNG
    media_image1.png
    498
    837
    media_image1.png
    Greyscale





Claim 16: Zierath discloses
a barrier layer (“ENM Layer”+ “ESM layer”) positioned along a bottom and the vertical sidewalls of the metal wire, 
wherein a lower portion of the metal wire contacts the barrier, and wherein the liner separates an upper portion of the metal wire from the barrier layer (FIG. 3G’).
Claim 17: the liner separates an upper portion of the metal wire (Cap Material) from a lower portion of the metal wire (FIG. 3G’).
Claim 18: the liner comprises ruthenium or cobalt ([0042]).
Claim 19: Zierath discloses
a barrier layer (“ENM Layer”+ “ESM layer”) positioned along a bottom and the vertical sidewalls of the metal wire, wherein a lower portion of the metal wire contacts the barrier, and wherein the liner separates an upper portion of the metal wire from the barrier layer; 
wherein the barrier layer comprises tantalum or tantalum nitride ([0026]), 
and wherein the liner comprises ruthenium or cobalt ([0042]).
While the disclosure at [0026] is with respect to the embodiment of FIG. 1C, [0026] states that “[i]n some embodiments the ESM can be a metal or dielectric or diffusion barrier material, such as tantalum, titanium, 
Claim 20: Zierath discloses
an upper metal wire; 
a via (“Via”) below and in electrical contact with the upper metal wire; 
a lower metal wire below and in electrical contact with the via; 
and a liner (“Diffusion Barrier”) positioned along vertical sidewalls of the upper metal wire, 
wherein a height of the liner is less than a height of the upper metal wire;

    PNG
    media_image2.png
    683
    1062
    media_image2.png
    Greyscale


Claim 21: Zierath discloses a barrier layer (ENM+ESM) positioned along a bottom and the vertical sidewalls of the upper metal wire, wherein a lower portion of the upper metal wire contacts the barrier, and wherein the liner separates an upper portion of the upper metal wire from the barrier layer (FIG. 3G’).
Claim 22: the liner separates the upper portion of the upper metal wire from a lower portion of the upper metal wire (FIG. 3G’).
Claim 23: the liner comprises ruthenium or cobalt ([0042]).
Claim 24: Zierath discloses
an upper metal wire; 
a via (“Via”) below and in electrical contact with the upper metal wire; 
a lower metal wire below and in electrical contact with the via; 
a liner (“Diffusion Barrier”) positioned along vertical sidewalls of the upper metal wire, wherein a height of the liner is less than a height of the upper metal wire; 
and a barrier layer (“ENM Layer”+ “ESM layer”) positioned along a bottom and the vertical sidewalls of the upper metal wire, 
wherein a lower portion of the upper metal wire contacts the barrier (FIG. 3G’), 
and wherein the liner separates an upper portion (“Cap Material”) of the upper metal wire from the barrier layer, 
wherein the barrier layer comprises tantalum or tantalum nitride ([0026]), 
and wherein the liner comprises ruthenium or cobalt ([0042]).
While the disclosure at [0026] is with respect to the embodiment of FIG. 1C, [0026] states that “[i]n some embodiments the ESM can be a metal or dielectric or diffusion barrier material, such as tantalum, titanium, tantalum nitride”; this would appear to disclose that these materials would 
Claim 25: the liner separates the upper portion of the upper metal wire from a lower portion of the upper metal wire (FIG. 3G’).
Claim 26: the liner comprises ruthenium or cobalt ([0042]).
Claim 27: Zierath discloses
a first dielectric layer (lower ILD, FIG. 2A’), the first dielectric layer includes the lower metal wire; 
and a second dielectric layer (upper ILD, FIG. 2A’) directly above the first dielectric layer, the second dielectric layer includes the via and the upper metal wire.
Zierath at [0021] states that “[a]lthough only one trench/via structure is generally shown, the dielectric layer may include multiple such structures (such as shown in the example configuration of FIG. 2A'), and some embodiments may include multiple dielectric layers.” It appears that this is meant to apply to all embodiments. Alternatively, this clearly suggests to those in the art that this dielectric ILD structure can applied to all the embodiments, including that of FIG.  3G’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/PETER BRADFORD/Primary Examiner, Art Unit 2897